Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, however, the amendments to the claims will not be entered because the limitations do not put the instant application in condition for allowance under the After-Final Consideration Pilot Program 2.0.

Response to Arguments
While the amendment filed 4/6/22 attempts to overcome the 35 U.S.C. 112(b) rejection of claims 1, 19 and 21, the examiner notes the transitional phrase "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term "having" as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) [see MPEP 2111.03].  The examiner recommends amending claims 1, 19 and 21 to recite the amine compound (A) as a bifunctional amino compound.  Such language will overcome the 35 U.S.C. 112(b) rejection of claims 1, 19 and 21, as well as the rejection of claims based upon Zimmerman et al. (US 4,798,852).  However, a search cannot be conducted in the limited amount of time authorized for this pilot program to determine if such an amendment would be allowable.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767